I114th CONGRESS2d SessionH. R. 5768IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Meehan (for himself, Mr. Brendan F. Boyle of Pennsylvania, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize the Secretary of Defense to enter into intergovernmental agreements to provide for health screenings in communities near formerly used defense sites that have been identified by the Secretary as sources of perfluorooctanesuflonic acid and perfluorooctanoic acid. 
1.Short TitleThis Act may be cited as the PFOS and PFOA Right to Know Act of 2016.  2.Authorization of Intergovernmental Agreements for the Provision of Health ScreeningsSection 2679(e)(1) of title 10, United States Code, is amended by adding at the end the following new sentence: Such term includes health screenings for conditions relating to the exposure of perfluorooctanesuflonic acid and perfluorooctanoic acid in communities near formerly used defense sites that have been identified by the Secretary of Defense as sources of such acids.   
